Exhibit 10.4

Exhibit C

Allocation Schedule – Applicable Transferred Property Percentages

 

     Facility
ID   

Facility Name

  

Base Rent

Commencing

July 19, 2006

  

Percentage of

Master Lease

Commencing

July 19, 2006

1    131    Harrison Health and Rehabilitation Center    $ 653,577.00   
1.5310920% 2    146    Rose Manor Health Care Center      914,374.00   
2.1420440% 3    148    Village Square Nursing & Rehab Center      921,178.00   
2.1579833% 4    158    Bellingham Health Care & Rehab Center      470,311.00   
1.1017667% 5    209    Valley View Health Care Center      586,965.00   
1.3750444% 6    213    Wildwood Healthcare Center      1,786,333.00   
4.1847252% 7    225    Aspen Park Healthcare      344,292.00    0.8065503% 8   
277    Rosewood Health Care Center      677,459.00    1.5870388% 9    290   
Bremen Health Care Center      475,930.00    1.1149300% 10    350    Valley
Gardens Healthcare & Rehab Center      1,054,427.00    2.4701370% 11    481   
South Central Wyoming HC & Rehab      423,655.00    0.9924688% 12    503   
Brigham Manor Nursing & Rehab Center      830,871.00    1.9464270% 13    517   
Oakwood Rehab & Nursing Center      374,410.00    0.8771058% 14    526    The
Eliot Healthcare Center      684,029.00    1.6024299% 15    542    Den-Mar Rehab
& Nursing Center      376,106.00    0.8810789% 16    546    Winship Green
Nursing Center      637,395.00    1.4931835% 17    559    Birchwood Terrace
Healthcare      907,587.00    2.1261445% 18    566    Windsor Rehab & Healthcare
Center      1,052,377.00    2.4653346% 19    569    Chillicothe Nursing & Rehab
Center      684,887.00    1.6044399% 20    570    Pickerington Nursing & Rehab
Center      551,316.00    1.2915318% 21    571    Logan Health Care Center     
640,009.00    1.4993071% 22    583    Embassy House Skilled Nursing & Rehab     
93,808.00    0.2197578% 23    585    Great Barrington Rehab & Nursing Center   
  420,598.00    0.9853073% 24    723    Guardian Care of Rocky Mount     
973,077.00    2.2795637% 25    746    Homestead Health Care & Rehab Center     
845,632.00    1.9810066% 26    765    Eastview Medical & Rehab Center     
1,030,443.00    2.4139512% 27    771    Kennedy Park Med. & Rehab Center     
1,228,523.00    2.8779803% 28    785    Hillcrest Health Care Center     
1,667,791.00    3.9070246% 29    787    Woodland Terrace Health Care Facility   
  755,890.00    1.7707739% 30    791    Whitesburg Gardens Health Care Center   
  1,560,192.00    3.6549595% 31    802    Bridgepark Center for Rehab & Nursing
Services      800,017.00    1.8741474% 32    853    Kachina Point Health Care &
Rehab      1,390,021.00    3.2563110% 33    859    Castle Garden Care Center   
  856,353.00    2.0061220% 34    864    Harrodsburg Health Care Center     
664,176.00    1.5559216% 35    1221    Courtland Gardens Health Center Inc.     
1,381,692.00    3.2367992% 36    1231    Oak Hill Nursing & Rehab Center     
1,183,076.00    2.7715145%



--------------------------------------------------------------------------------

     Facility
ID   

Facility Name

   Base Rent
Commencing
July 19, 2006    Percentage of
Master Lease
Commencing
July 19, 2006 37    1238    Tucker Nursing Center      594,707.00    1.3931787%
38    4614    Kindred Hospital Philadelphia      917,319.00    2.1489431% 39   
4645    Kindred Hospital So. Florida Ft. Lauderdale Campus      1,924,689.00   
4.5088427% 40    4658    Kindred Hospital Tucson      703,664.00    1.6484275%
41    4664    Kindred Hospital Albuquerque      1,505,388.00    3.5265737% 42   
4665    Kindred Hospital Denver      1,690,567.00    3.9603804% 43    4666   
Kindred Hospital New Orleans      464,293.00    1.0876688% 44    4685    Kindred
Hospital Houston      3,330,653.00    7.8025023% 45    4871    Kindred Hospital
Chicago Lakeshore Campus      1,656,928.00    3.8815789%                        
Total Master Lease # 4    $ 42,686,985.00    100.00000%                  